Citation Nr: 0824225	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for follicular non-
Hodgkin's lymphoma as a result of exposure to herbicides.

2.  Entitlement to service connection for follicular non-
Hodgkin's lymphoma.

3.  Entitlement to service connection for a skin condition of 
the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
follicular non-Hodgkin's lymphoma as a result of exposure to 
herbicides and a skin condition of the hands and feet.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 
20 Vet. App. 257 (2006), that reversed a decision of the 
Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In May 2008, the Federal Circuit reversed the 
Court, upholding the Board's decision.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that might ultimately be overturned 
on further appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by the Court's decision in 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is service on a vessel off the 
shore of Vietnam.  This stay remains in effect.  Thus, the 
Board must stay the issue of entitlement to service 
connection for non-Hodgkin's lymphoma as a result of exposure 
to herbicides.  Once a final decision is reached on appeal in 
the Haas case, the adjudication of this issue will be 
resumed.

The remaining issues in this case are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

The veteran seeks service connection for his follicular non-
Hodgkin's lymphoma.  He contends that, although it was not 
diagnosed until many years later, the lymphoma was first 
incurred in service and that he has had symptoms ever since.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service treatment records reflects 
treatment for white spots on his tonsils in November 1963.  
Additionally, in January 1964, the service treatment records 
reflect a notation of "R/O lymphoma."  Although there is no 
indication that this diagnosis was ever followed up on, the 
Board finds this to be sufficient evidence of a relevant in-
service event.

Post-service treatment records reflect a diagnosis of 
follicular non-Hodgkin's lymphoma, with bilateral tonsil 
involvement, first noted by Dr. S.K. in April 2004.  VA and 
private treatment records reflect on-going treatment for non-
Hodgkin's lymphoma since then.  The Board, therefore, finds 
that the veteran has a current disability.

Upon review of the veteran's service treatment records and 
post-service treatment records, the Board finds that the 
present medical evidence is insufficient to make a final 
decision and that a medical examination will be necessary to 
further evaluate the claim.  To this end, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5103A (West 2000); 38 C.F.R. § 3.159 (2007).  
Under the VCAA, the VA has a duty to provide a medical 
examination to a veteran when the record includes: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the current disability or symptoms may be 
associated with service; but (4) insufficient competent 
medical evidence to make a decision.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this appeal, after considering the evidence, the Board 
finds that all four criteria are met.  As noted above, there 
is competent evidence of a current disability of non-
Hodgkin's lymphoma.  Additionally, there is evidence 
establishing an in-service event.  The veteran's own 
statements regarding continuity of symptomatology are 
sufficient to meet the low threshold of indicating that the 
current disability may be associated with service.  Finally, 
however, the medical evidence of record does not provide an 
opinion regarding a connection, if any, between the current 
symptoms and the veteran's military service, and is thus 
insufficient.  The veteran is, therefore, entitled to a VA 
medical opinion so that the issue can be further evaluated.

Additionally, the veteran seeks service connection for a skin 
condition of the hands and feet.  Specifically, he contends 
that he was treated in service for a skin condition of the 
hands and feet and still suffers from that in-service-
incurred condition.

The veteran's service treatment records reflect several 
records related to a skin condition.  He was treated for 
rashes and diagnosed with pruritis on several occasions from 
May 1962 through March 1964.  His symptoms included itching, 
dry, cracked, and scaling skin on his stomach, pubic area, 
hands, and feet.  Ultimately, he was diagnosed by dermatology 
as having neuro- or psychogenic pruritis and dermatitis.  The 
Board finds this to be sufficient evidence of an in-service 
event or disease.

Post-service treatment records also reflect treatment for 
intermittent skin conditions.  Specifically, he was treated 
for a fine macular/papular rash on the anterior and posterior 
wrist in December 2003.  Despite the lack of a current 
clinical diagnosis, the Board finds sufficient evidence of 
recurrent symptoms.

Upon review of the veteran's service medical records and 
post-service medical records, the Board finds that the 
present medical evidence is insufficient to make a final 
decision and that a medical examination will also be 
necessary to further evaluate the issue of a skin condition 
of the hands and feet.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 79 (2006).

Here, the Board finds that the veteran's own statements 
regarding symptoms since service are sufficient to indicate 
that the symptoms of a skin condition that he has described 
may be associated with service.  However, the medical 
evidence of record does not provide a conclusive clinical 
diagnosis of a current skin condition or an opinion regarding 
a connection, if any, between the current symptoms and the 
veteran's military service, and is thus insufficient.  The 
veteran is, therefore, entitled to a VA medical examination 
so that the issue can be further evaluated.

Additionally, there is some indication that the veteran may 
have continued treatment at the VA Medical Center (VAMC) in 
Kansas City, Missouri and/or with a private physician.  In 
light of the remand, the RO/AMC should obtain any relevant 
treatment records.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all VA and relevant private 
treatment records prepared since 
April 2005.  Obtain a release from the 
veteran as necessary.

2.  Arrange for a VA examiner with 
appropriate expertise to examine the 
veteran and review the medical evidence of 
record.  The claims file should be made 
available to the examiner for review of 
pertinent documents therein.  The 
examination report should reflect that 
such a review was conducted.  The examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
follicular non-Hodgkin's lymphoma was 
incurred in or aggravated by his active 
military service.  All appropriate tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.

The examiner should provide a complete 
rationale for his/her opinion, including 
reference to pertinent medical principles 
and an explanation of the nature of the 
disorder involved and what is known about 
its causes.  The examiner should not take 
into account any effect that exposure to 
herbicides, to include Agent Orange, may 
have on the veteran's condition.

3.  Schedule the veteran for a VA 
dermatological examination to determine 
whether any current diagnosis for a skin 
condition may be made.  The claims file 
should be made available to the examiner 
for review of pertinent documents therein.  
The examination report should reflect that 
such a review was conducted.  The examiner 
should evaluate the veteran, review the 
medical evidence of record, and diagnose 
any current skin condition(s).  For each 
diagnosis made, the examiner should 
determine whether it is at least as likely 
as not (50 percent or greater likelihood) 
that such condition was incurred in or 
aggravated by the veteran's active 
military service.  All appropriate tests 
and studies should be performed and all 
clinical findings should be reported in 
detail.

The examiner should provide a complete 
rationale for his/her opinion, including 
reference to pertinent medical principles.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal not 
subject to stay.  If any benefit sought is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

